Citation Nr: 9906331	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  92-21 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to a higher rating for arteriosclerotic heart 
disease, status post coronary artery bypass graft surgery, 
currently evaluated as 30 percent disabling. 

2.  Entitlement to a higher (compensable) rating for a left 
inguinal hernia.

3.  Entitlement to a higher (compensable) rating for a left 
hydrocele.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran had active service from December 1951 to December 
1959 and from December 1979 to January 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that granted service connection and 
assigned a 30 percent rating for arteriosclerotic heart 
disease (ASHD), status post coronary artery bypass graft 
surgery, and granted service connection and assigned 
noncompensable ratings for left inguinal hernia and left 
hydrocele.  The veteran appealed that decision to the Board.

The veteran canceled his request for a hearing on the above 
issues in March 1992 and has not indicated a desire for a 
hearing since that time.  

The above listed three issues were previously before the 
Board.  In September 1994, the undersigned member of the 
Board remanded the case to the RO for further development.  
All actions requested in the prior REMAND appear to have been 
completed by the RO; however, in the interim, the criteria 
for rating cardiovascular diseases was revised and another 
REMAND on that issue is now required.  Therefore, the issue 
of an increased rating for ASHD with bypass surgery will be 
addressed in the REMAND following the ORDER portion of the 
decision.  

The Board has been informed that the veteran has recently 
appealed for service connection for impotence; however, as 
the veteran has indicated a desire for a hearing on that 
issue, it is referred, as requested, to the RO for 
appropriate action..



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the issues decided in this appeal is of 
record.

2.  The veteran's left hydrocele is manifested by loss of the 
left testis with a normal right testis; no renal dysfunction 
or voiding dysfunction is shown.




CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for left hydrocele 
are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.41, 4.115a, 
Diagnostic Codes 7523-25, 7529 (1998).

2.  The criteria for special monthly compensation for the 
loss of a creative organ are met.  38 U.S.C.A. §§ 1114(k) 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.350 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  The Board also finds that all relevant 
evidence for equitable disposition of one of the claims has 
been obtained and that no further assistance to the veteran 
is required to comply with VA's duty to assist him pursuant 
to 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7 
(1998).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (1998).  The veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. § 4.1 (1998); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).  Thus the Board must consider the rating, 
and, if indicated, the propriety of a staged rating, from the 
initial effective date forward.  See Fenderson v. West, 
No. 96-947 (U.S. Vet. App. January 20, 1999).  

Left Hydrocele

In July 1991, the RO assigned a noncompensable evaluation for 
left hydrocele under Diagnostic Code 7529-7523.  Diagnostic 
Code 7529 provides for rating of benign neoplasm of the 
genitourinary system on the basis of voiding function or 
renal dysfunction, whichever is predominant, and evaluations 
ranging from noncompensable to 100 percent are available for 
these disabilities.  See 38 C.F.R. § 4.115a (1998).  
Hydrocele is not listed in the rating code; however when an 
unlisted condition is encountered it may be rated under a 
closely related disease or injury in which not only the 
functions affected but the anatomical localization and 
symptomatology are closely analogous.  See 38 C.F.R. § 4.20 
(1998).  The codes that appear to be most analogous to 
hydrocele are Diagnostic Codes 7523 and 7524 for atrophy or 
removal of the testes.  A noncompensable disability 
evaluation is warranted for either the complete atrophy of 
one testis (Diagnostic Code 7523) or the removal of one 
testis (Diagnostic Code 7524)-when the other testis is 
functioning.  Under Diagnostic Code 7523, a 20 percent 
evaluation is warranted for complete atrophy of both testes.  
Under Diagnostic Code 7524, a 30 percent evaluation is 
warranted for removal of both testes.  Diagnostic Code 7525 
appears to be potentially available as an additional 
analogous code, and provides that chronic epididymo-orchitis 
is to be rated as a urinary tract infection.  Under 
Diagnostic Code 7525, a 10 percent evaluation is assigned for 
long-term drug therapy requiring one to two hospitalizations 
per year and/or requiring intermittent intensive management.  
A 30 percent evaluation is warranted for recurrent 
symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times per year) and/or 
requiring continuous intensive management.

Review of the medical evidence shows that during active 
service in April 1989, left testicle swelling and left 
hydrocele were noted.  In June 1990, the veteran underwent a 
spermatocelectomy.  A March 1991 VA examination report notes 
a current left hydrocele.  In December 1991, the veteran 
reported that the left hydrocele was beginning to affect the 
right testicle.  A July 1993 VA clinical report notes left 
hydrocele with impotence.  An August 1993 report indicates 
that the veteran underwent excision of the left 
testicle/epididymis.  A February 1994 report notes that 
postoperatively, there were no urinary symptoms.  An April 
1995 VA examination report indicates status post left 
orchiectomy with no evidence of remaining pathology.  The 
relevant diagnoses were status post left orchiectomy, 
hydrocele, and lipoma.  A December 1995 VA urology 
examination report notes a normal right testicle with absent 
left testicle and a complaint of sexual impotence.  The 
relevant diagnoses were lipoma of the spermatic cord; left 
hydrocele, status post left inguinal orchiectomy; and, 
impotence.  In June 1997, the veteran reported a chronic rash 
in and around the inguinal area and reported impotence since 
his 1994 orchiectomy.

Based on the clinical findings reported from the December 
1995 VA examination, the Board finds that the veteran's 
residuals of left hydrocele are manifested chiefly by absence 
of the left testicle.  No voiding dysfunction or renal 
dysfunction is shown by objective medical evidence.  
Impotence and inguinal skin rash, although mentioned by VA 
examiners, have not been medically linked to the veteran's 
hydrocele or testicle removal.  The Board concludes that the 
criteria for a compensable schedular rating for a left 
hydrocele have not been met or approximated under either 
Diagnostic Code 7523 or 7529.  In reaching its decision, the 
Board has considered the complete history of the disability 
in question as well as the current clinical manifestation and 
the effect the disability may have on the earning capacity of 
the veteran.  See 38 C. F. R. §§ 4.1, 4.2, 4.41 (1998).  
However, in the absence of loss of both testicles, or in the 
absence of a renal or voiding dysfunction, the veteran's 
disability picture does not more closely approximate the 
criteria for a compensable schedular evaluation under either 
Diagnostic Code 7523, 7524, or 7529.  After consideration of 
all the evidence, the Board finds that the preponderance of 
the evidence is against the claim for an increased rating for 
the service-connected left hydrocele.  Because the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991).

Special Monthly Compensation

In cases of atrophy or removal of one or both testes, the 
claim should be reviewed for entitlement to special monthly 
compensation under 38 C.F.R. § 3.350.  38 C.F.R. § 4.115b, 
footnote 1.  38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350 
(1998) provide that, celectomy in service, but 
soon after separation from active service a left hydrocele 
recurred and the left testicle was removed.  Considering 
these facts, the Board finds that a creative organ was 
removed due to surgery for relief of a service-connected 
condition.  This satisfies the requirements for a grant of 
special monthly compensation for the loss of a creative 
organ. 

The above decision is based upon consideration of applicable 
provisions of the VA's Schedule for Rating Disabilities.  The 
Board also finds no showing that the left hydrocele results 
in so exceptional or so unusual a disability picture as to 
warrant the assignment of an increased evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
this disorder is not shown to have significantly impacted his 
employment (beyond that which is contemplated in the ratings 
assigned).  The Board also notes that the service-connected 
conditions have not been shown to warrant frequent periods of 
hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

The claim for a higher (compensable) rating for left 
hydrocele is denied.

Special monthly compensation on account of the loss of a 
creative organ is granted.


REMAND

Arteriosclerotic Heart Disease,
Status Post Coronary Artery Bypass Graft Surgery

In December 1994, the Board remanded the appeal for an 
increased rating for arteriosclerotic heart disease and 
status post coronary artery bypass graft surgery for a fresh 
VA heart examination.  An April 1995 VA general medical 
examination report indicates that the veteran had not worked 
since 1990 due to incapacity and receiving Social Security 
Administration (SSA) benefits.  He complained of chest pains, 
left inguinal discomfort, and other symptoms.  He was 
currently taking Cardizem, Isordil, Nitrostat, and one 
aspirin daily.  His thoracotomy and sternotomy scars were 
well healed.  His heart had regular rhythm and no murmurs or 
extra sounds. The diagnoses included status post open heart 
surgery and sternotomy; four coronary artery bypasses; ASHD, 
coronary artery disease, angina pectoris; and mild chronic 
obstructive pulmonary disease (COPD).  

A December 1995 VA diseases of the heart examination report 
notes pain associated with the chest wall that was relieved 
by taking Motrin and atypical angina pain that occurred while 
walking, climbing stairs, or even at rest.  The veteran 
reportedly took nitroglycerin 3 to 4 times per day for this 
pain.  A January 1996 thallium stress test showed no evidence 
of stress-induced ischemia.

In June 1997, the veteran requested that he be afforded 
another VA examination for his heart.  He reported cramps and 
pains in recent months that were not relieved by medications. 

The criteria for rating disabilities of the cardiovascular 
system were revised effective January 12, 1998.  The revised 
rating schedule has incorporated the term "metabolic 
equivalent" (MET) and provides for increased ratings of up to 
100 percent based, in part, on the quantity of MET units 
required to produce dyspnea, fatigue, and etc.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7005 (1998).  Because the veteran's 
MET values are not reported, the Board finds that this issue 
must again be remanded to the RO for inclusion of this 
medical evidence, even though this will again delay 
adjudication of the case.  Specifically, the veteran should 
undergo any and all testing necessary to supply all of the 
quantities necessary to rate the veteran's cardiovascular 
condition under the revised rating schedule.

The Board further notes that when the regulations concerning 
entitlement to a higher rating are changed during the course 
of an appeal, the veteran is entitled to resolution of his 
claim under the criteria that is to his advantage.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Therefore, 
after all actions required in this REMAND are completed, the 
RO's review of the issue on appeal must consider all the 
medical evidence under the provisions of the code effective 
prior to and the provisions of the code effective from 
January 12, 1998, and resolve the claim under the criteria 
that is to the advantage of the veteran (the Board notes that 
the veteran was advised of the old criteria in a prior 
statement of the case and has been advised of the new 
criteria in the most recent supplemental statement of the 
case).


Left Inguinal Hernia

A VA examination in December 1995 revealed no recurrence of 
the service-connected hernia.  Another VA examination in 
January 1996 resulted in a diagnosis of "left direct 
inguinal hernia," but did not describe its size, symptoms, 
or whether it could be well-supported by a truss or belt.  
Given these inconsistent findings, re-examination is 
indicated.

Accordingly, the issues of higher ratings for ASHD and status 
post coronary artery bypass graft surgery, and left inguinal 
hernia, are REMANDED to the RO for the following actions:


1.  The RO should request and associate 
with the claims file copies of any 
available treatment records since 
January 1996 for the hernia and 
cardiovascular conditions.  Any records 
received should be associated with the 
claims file; however, if the search for 
any record yields negative results, that 
fact should clearly be documented in the 
claims file.

2.  The RO should ascertain whether the 
veteran is currently receiving Social 
Security Administration (SSA) disability 
benefits and, if so, should obtain any 
medical records underlying the grant of 
benefits and associate them with the 
claims folder.  

3.  The RO should arrange for the 
veteran to undergo VA cardiovascular and 
hernia examinations.  All testing 
necessary to supply the information 
necessary to rate the heart condition 
under the revised rating criteria, and 
the hernia, should be undertaken.  All 
examination findings, along with the 
complete rationale for any opinions 
expressed and conclusions reached (to 
include recitation to pertinent medical 
evidence of record) should be set forth 
in a typewritten report.  The claims 
folder should be made available to the 
examiners for review in conjunction with 
the examination, and the examiners 
should acknowledge such review in the 
examination reports.

4.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development 
is incomplete or deficient in any 
manner, appropriate corrective action 
should be undertaken.

5.  After ensuring that all requested 
development has been completed to the 
extent possible, the RO should again 
consider the veteran's claims; the heart 
condition should be considered under 
both the former and the revised criteria 
for rating cardiovascular disorders.  If 
the determination remains unfavorable to 
the veteran, he and his representative 
should then be provided with a 
supplemental statement of the case and 
afforded the appropriate time to respond 
before the claims file is returned to 
the Board for further appellate 
consideration.


The purpose of this REMAND is to accomplish additional 
development and adjudication, and the Board expresses no 
opinion as to any ultimate outcome warranted.  No action is 
required of the veteran until he receives further notice.

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, 

Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  Appellate rights 
do not attach to those issues addressed in the remand portion 
of the Board's decision because a remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 9 -


